PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/662,899
Filing Date: 24 Oct 2019
Appellant(s): Aron et al.



__________________
Timothy H. Hwang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 24, 2022 appealing from the Office Action mailed August 20, 2021.

Examiner’s Answer
This is in response to the appellant’s brief on appeal filed 01/24/2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office Action dated August 20, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJCTION.” 

(2) Response to Argument

Appellant’s arguments on pages 7-14 of the appeal brief with respect to the rejection of claims 2-21 are not persuasive because the arguments are directed to Talagala et al. US 2015/0242309 (“Talagala”) and Eleftheriou et al. US 2012/0166749 (“Eleftheriou”) not teaching all of the claimed features.
Appellant argues, “The cited references, alone or in combination, do not disclose or render obvious, the limitations ‘[determining/determine] whether the [second portion/portion] of the file is associated with the existing data chunks,’ and ‘in response to [determining/a determination] that the [second portion/portion] of the file is associated with the existing data chunks’ ‘[determining/determine] that the existing data chunks are stored in an upper tier of storage’ as recited by independent claims 2, 12, and 20.” (Recited from page 7 of the appeal brief).
The Examiner respectfully disagrees and submits that the combination of Talagala and Eleftheriou teaches the above mentioned claim limitations. Appellant cited three claim limitations in the argument above. Each of the three claim limitations is discussed below with respect to the prior art.
With respect to the first claim limitation and taking the claim limitation from independent claim 2, claim 2 requires “determining whether the second portion of the file is associated with the existing data chunks”. Talagala teaches that a client 106 may write data X0 to LID (logical identifier, such as a logical block address, para 0041) A, e.g., by issuing a write request through storage interface 121, paragraph [0074] and FIGS. 1A, 1D, 1E, and 1F of Talagala. The client 106 may further wish to modify LID A containing data X0 with data X1, paragraph [0075] of Talagala. Since the client 106 may write data X0 to LID A, para 0074 and FIG. 1E, or, modify data X0 of the LID A with new data X1, para 0075 and FIG. 1E, there is an implied determination by a storage module 120, paragraphs [0074]-[0075], whether the LID A is associated with existing data (modify) or not associated with existing data (write).
Furthermore, referring to FIG. 3D of Talagala, a client 306 issues a request to overwrite a page 232C with data DB 340B. A compression module 350 may service the request by compressing DB 340B to generate compressed data CDB 341B including compression metadata 345B, paragraph [0111]. In response to 
With respect to the second and the third claimed limitation argued above by the Appellant, it is respectfully submitted that Talagala also teaches these two claim limitations. In independent claim 2, it is required that “in response to determining that the second portion of the file is associated with the existing data chunks: determining that the existing data chunks are stored in an upper tier of storage”. 
The scope of the claimed “existing data chunks” is not limited to the data chunks of the claimed “file”. Claim 2, for example, requires “determining whether the first portion of the file is associated with existing data chunks” (emphasis added). In other words, the existing data chunks may be interpreted to be data chunks of one or more other files in the storage system. The invention uses deduplication (see, for example, dependent claims 10 and 11) and the association of portions of a file with existing data chunks is determined in order to carry out deduplication.

Referring to FIG. 1D of Talagala, a write buffer 164 may be configured to buffer data for storage on storage medium 140, paragraph [0061] and FIG. 1D of Talagala. Also see FIG. 1A of Talagala where storage clients 106 accesses the storage medium 140 via a storage module 120, paragraph [0040] of Talagala, and storage controller 129 comprises the write buffer 164 (FIG. 1D). The write buffer 164 and the read buffer 167 were mapped to the claimed upper tier of storage. The storage medium 140 corresponds to a lower tier of storage, see FIG. 1D of Talagala. In addition, Eleftheriou also teaches tiered or hierarchical storage system, paragraph [0009] and FIG. 1 of Eleftherioui.
Since the write buffer 164 stores client write data on which compression including de-duplication is performed by the compression module 355, paragraph [0105] and FIG. 3B, and de-duplication stores only one copy of data among a plurality of identical copies of data, the write buffer 164 stores an identical copy of the existing data in the event de-duplication or compression is successful. In other words, write buffer 164 stores a copy of a data that is identical to the one or more copies of existing data in the event de-duplication or compression is successful. Furthermore, the storage controller 129 may interleave storage operations between independent banks 158A-N of the storage medium 140. The storage 
Furthermore, it is respectfully submitted that Eleftheriou also teaches “in response to determining that the second portion of the file is associated with the existing data chunks: determining that the existing data chunks are stored in an upper tier of storage”.
FIG. 1 of Eleftheriou illustrates a tiered storage architecture comprising SSD 2, HDD 3, and tape drive 4, paragraph [0010] of Eleftheriou. The system of Eleftheriou may be extended to handle variable block sizes up to file level, paragraph [0051]. Thus, a block in the system of Eleftheriou may be configured to store an entire file. During garbage collection and wear leveling (FIG. 5), a valid page of a flash block is copied to disk, step 44, paragraph [0040] of Eleftheriou. Since a block comprises a plurality of pages and one or more valid 
Appellant argues, “The cited references, alone or in combination, do not disclose or render obvious, the limitations ‘[determining/determine] that the existing data chunks are stored in an upper tier of storage’ and ‘in response to [determining/a determination] that the existing data chunks are stored in the upper tier of storage, writing the [second data/data] to the upper tier of storage or lower tier of storage based in part on the incoming access pattern’ as recited by independent claims 2, 12, and 20.
However, as discussed above, Eleftheriou does not ‘determine that the existing data chunks are stored in an upper tier of storage.’ Although Eleftheriou discloses writing data to flash memory 14, and HDD array 12, or a tape drive 13, Eleftheriou does not disclose writing this data ‘in response to determining that the existing data chunks are stored in the upper tier of storage.” (Recited from pages 12-13 of the appeal brief).
The Examiner respectfully disagrees. Eleftheriou teaches “in response to determining that the existing data chunks are stored in the upper tier of storage: writing the second data to the upper tier of storage or a lower tier of storage  as recited in independent claim 2 and similarly recited in independent claim 12 and 20.
As already described above with respect to the Eleftheriou reference, FIG. 1 of Eleftheriou illustrates a tiered storage architecture comprising SSD 2, HDD 3, and tape drive 4, paragraph [0010] of Eleftheriou. The system of Eleftheriou may be extended to handle variable block sizes up to file level, paragraph [0051]. Thus, a block in the system of Eleftheriou may be configured to store an entire file. During garbage collection and wear leveling (FIG. 5), a valid page of a flash block is copied to disk, step 44, paragraph [0040] of Eleftheriou. Furthermore, a determination is made at step 35 in FIG. 4, paragraph [0039]. If the determination is that the write data is sequential, then the write data is written to pages of hard disk drive. On the other hand, if the determination is that the write data is non-sequential, then the write data is written to pages of flash memory, paragraph [0039] and FIG. 4 of Eleftheriou.
Appellant argues, “neither Talagala nor Eleftheriou disclose or render obvious, the limitation ‘the second data is written to the upper tier of storage or to the lower tier of storage based on whether one or more overriding conditions exist’ where ‘the one or more overriding conditions include whether data chunks are deduplicated’ as recited by Claim 10.” (Recited from page 13 of the appeal brief).
The Examiner respectfully disagrees. FIG. 3B of Talagala depicts operations to write compressed data to a page 232 of the client 306. The client 306 issues a 
Referring to FIG. 1D of Talagala, a write buffer 164 may be configured to buffer data for storage on storage medium 140, paragraph [0061] and FIG. 1D of Talagala. Also see FIG. 1A of Talagala where storage clients 106 accesses the storage medium 140 via a storage module 120, paragraph [0040] of Talagala, and storage controller 129 comprises the write buffer 164 (FIG. 1D). The write buffer 164 was mapped to the claimed upper tier of storage.
Since the write buffer 164 stores client write data on which compression including de-duplication is performed by the compression module 355, paragraph [0105] and FIG. 3B, and de-duplication stores only one copy of data among a plurality of identical copies of data, the write buffer 164 stores an identical copy of the existing data in the event de-duplication or compression is successful. In other words, write buffer 164 stores a copy of a data that is identical to the one or more copies of existing data in the event de-duplication or compression is successful. Furthermore, in Talagala, compressed data CDA 314A is written to storage medium 140 starting at address 145CA[0], see FIG. 3B of Talagala.

For the above reasons, it is believed that the rejections should be sustained.




/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
Conferees:
/KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.